DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 1, 2021.  Claims 23, 24, 26-28 and 30-36 are currently pending.

Examiner’s Note
Examiner would like to note the Applicant’s Representative, Robert Jensen, has included an email correspondence, dated September 27, 2021, discussing amendments to the claims. Examiner agrees with the statements made within the email correspondence filed September 27, 2021 between myself and the Applicant’s Representative, as well as the original interview summary dated August 27, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-35 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Boisvert et al. (WO 2016022998).
Re claim 32: Boisvert teaches an integrated circuit (fig. 2a, abstract), comprising: a photodetection region (100/102) configured to receive incident photons (see fig. 2a), the photodetection region (100/102) being configured to produce a plurality of charge carriers in response to the incident photons (page 21, lines 19-31); and a charge carrier storage region (108) (see fig. 2a, page 21, lines 19-24), wherein the integrated circuit is configured to: aggregate, in the charge storage region, first charge carriers received by a photodetection region within a first time period with respect to first trigger events (page 32, lines 9-33 and page 33, lines 1-30, fig. 8A and 8D); aggregate, in the charge storage region, second charge carriers received by the photodetection region within a second time period with respect to second trigger events (page 32, lines 9-33 and page 33, lines 1-30, fig. 8A and 8D); and read out signals representative of a first quantity of the first charge carriers and a second quantity of the second charge carriers (page 33, lines 31-32 and page 34, lines 1-2, fig. 8); and analyze the first and second charge carriers to obtain a temporal characteristic of light received by the photodetection region (page 9, lines 12-24, page 10, lines 8-25, pages 34-38, fig. 2 and 8), wherein the charge carrier storage region is a single charge carrier storage region (108) (page 21, lines 21-24, one charge carrier storage region).
Re clam 33: Boisvert teaches the integrated circuit, wherein the integrated circuit is further configured to comprising analyze the temporal characteristic to identify at least a portion of a molecule associated with emission of the light (page 9, lines 12-24, page 10, lines 8-25, pages 34-34, fig. 2 and 8).

Re claim 35: Boisvert teaches the method, further comprising analyzing the temporal characteristic to identify at least a portion of a molecule associated with emission of the light (page 9, lines 12-24, page 10, lines 8-25, pages 34-38, fig. 2 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boisvert et al. (WO 2016022998) in view of Meynants et al. (US 20140231879).
Re claim 36: Boisvert teaches wherein the charge carrier storage region (108) is the single charge carrier storage region (108) (page 21, lines 21-24, one charge carrier storage region), and a pixel comprises the first charge carrier storage region (108) (page 21, lines 21-24, fig. 2), but does not specifically teach the pixel including a second charge carrier storage region that receives charge from the single charge carrier storage region. Meynants teaches a pixel (fig. 20) comprises a single charge carrier storage region (19) and a second charge carrier storage region (n+ region following transfer gate o3) that receives charge from the single charge carrier storage region (paragraphs 75 and 79, fig. 20). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a separate second charge carrier storage region similar to Meynants with the pixel of Boisvert in order to reduce parasitic light sensitivity of the pixel providing for higher quality light capture, conversion and transfer.

Allowable Subject Matter
Claims 23, 24, 26-28, 30 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 23, the prior art of record individually or in combination fails to teach an integrated circuit as claimed, comprising: a photodetection region configured more specifically in combination with (A) aggregate first photogenerated charge carriers in the charge carrier storage region over a plurality of first detection periods following first respective trigger events, the plurality of first detection periods individually having a first timing with respect to the first respective trigger events; (B) read out a first signal indicative of charge stored in the charge carrier storage region following (A); (C) aggregate second photogenerated charge carriers in the charge carrier storage region over a plurality of second detection periods following second respective trigger events, the plurality of second detection periods individually having a second timing with respect to the second respective trigger events; and (D) read out a second signal indicative of charge stored in the charge carrier storage region following (C), wherein the integrated circuit is configured to repeat at least (A) through (D) a plurality of times, and wherein the charge carrier storage region is a single charge carrier storage region.
The allowable subject matter is the combination of the single charge carrier storage region and the integrated circuit as described with steps A, B, C and D being repeated a plurality of times through the single charge carrier storage region, which provides an alternating timings for aggregating the first and second charge in the single charge carrier storage region.
Claims 24, 26-28 and 30 are allowed because of their dependency on claim 23.
In regards to claim 31, the prior art of record individually or in combination fails to teach a photodetection method as claimed, comprising: more specifically in combination with (A) aggregating first photogenerated charge carriers in a charge carrier storage region over a plurality of first detection periods following first respective trigger events, the plurality of first detection periods individually having a first timing with respect to the first respective trigger events; (B) reading out a first signal indicative of charge stored in the charge carrier storage region following (A); (C) aggregating second photogenerated charge carriers in the charge carrier storage region over a plurality of second detection periods following second respective trigger events, the plurality of second detection periods individually having a second timing with respective respect to the second respective trigger events; (D) reading out a second signal indicative of charge stored in the charge carrier storage region following (C); and (E) repeating at least (A) through (D) a plurality of times, wherein the charge carrier storage region is a single charge carrier storage region.
The allowable subject matter is the combination of the single charge carrier storage region and the integrated circuit as described with steps A, B, C and D being repeated a plurality of times through the single charge carrier storage region, which provides an alternating timings for aggregating the first and second charge in the single charge carrier storage region.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed October 1, 2021, with respect to claims 23, 24, 26-28, 30 and 31 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.
In regards to claims 32 and 34 are still rejected using Boisvert et al. (WO 2016022998). Boisvert teaches aggregating the first and second charge carriers in different time periods on a single charge carrier storage region. The single charge carrier storage region is element 108 in figure 2, described on page 21, lines 21-24. As seen in figure 8D and 8E, the first charge is aggregated in the single charge carrier storage region 108 in one timing marked by the first trigger events 802 and the second charge is aggregated in the single charge carrier storage region 108 in a second timing marked by the second trigger events 810. Since, there is not repeating of the specific steps through the single charge carrier storage region similar to claims 23 and 31, then the reference Boisvert still reads on the claim language of claims 32 and 34. Claims 33, 35 and 36 are at least rejected in part because of their dependency on claims 32 and 34, respectively. The rejection of claims 32-36 remains proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER D BENNETT/Examiner, Art Unit 2878